t c memo united_states tax_court gary gealer petitioner v commissioner of internal revenue respondent docket no filed date lon b isaacson for petitioner irene scott carroll and gary m slavett for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge john j pajak pursuant to the provisions of sec_7443a in effect when this case commenced and rule sec_180 sec_181 and sec_183 all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the court agrees with and - - adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge pajak special_trial_judge this case is before the court pursuant to petitioner's motion for administrative and litigation costs under sec_7430 and rules through petitioner seeks to recover administrative and litigation costs of dollar_figure allegedly incurred in contesting respondent's determination of an income_tax deficiency of dollar_figure and a penalty of dollar_figure for the taxable_year petitioner filed his motion for administrative and litigation costs on date respondent filed an objection to petitioner's motion petitioner filed a reply to respondent's objection and respondent filed a response to petitioner's reply in accordance with rule a we will dispose_of the motion before us without a hearing accordingly we rule on petitioner's motion on the basis of the parties' submissions and the record in this case the underlying issues raised in the petition were settled by a stipulation of settlement background at the time the petition in this case was filed petitioner resided in los angeles california much of the dollar_figure of administrative and litigation costs petitioner seeks and much of the voluminous record do not relate to the matter to be decided by this court but instead relate to work done by petitioner's attorneys with regard to petitioner's attempts to participate in the audit of the fourth dreamer inc related litigation in the district_court and an appeal arising out of the district_court litigation we set forth the facts which are relevant to the decision of this court from until date petitioner was a percent shareholder of the fourth dreamer a c_corporation engaged in the sale of golf clubs and sportswear the other percent shareholder was michael weiner weiner in date respondent began an audit of the fourth dreamer for the fiscal_year ending date weiner informed petitioner about the audit a dispute arose as to who could properly represent the fourth dreamer in audit respondent took the position that return_information of the fourth dreamer could not be disclosed to petitioner under sec_6103 because petitioner did not have a material interest under sec_6103 e d petitioner asked weiner if he could examine and copy all the records of the fourth dreamer and promised to return them within a few days weiner allowed petitioner to take the records but petitioner failed to return them to him notwithstanding numerous requests to have them returned on date the internal_revenue_service irs was q4e- notified that petitioner after being told of the corporate audit had taken the records relating to the audit the irs requested the records from petitioner the records were not given to the irs or weiner on date the irs issued a summons to petitioner for the records of the fourth dreamer on date petitioner filed a motion to quash the summons in the district_court on date the district_court dismissed petitioner's motion to quash on date a second summons filed by respondent requested the books_and_records of the fourth dreamer for the fiscal years ending date and petitioner filed a new motion to quash the summons on date the district_court dismissed the motion with prejudice on date in date respondent began to audit petitioner’s income_tax return on date respondent requested that petitioner appear on date to give testimony and produce the records of the fourth dreamer requested in the summons petitioner declined because he was involved in an appeal arising out of the district_court litigation respondent offered petitioner a conference with respect to his audit on or before date that date was set because the period of limitations was running a letter from the irs suggested that someone representing petitioner meet with the irs by date or in the alternative that petitioner - - sign an extension of the limitations_period on date on the basis of the irs's understanding that there would be no meeting before date the audit file was forwarded to the review section because the period of limitations was running the notice_of_deficiency for petitioner's tax_year was issued on date respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax and a sec_6662 a penalty of dollar_figure the adjustments contained in the notice_of_deficiency resulted primarily from respondent's determination that dollar_figure of expenses paid_by the fourth dreamer were personal and benefited petitioner and thereby constituted constructive_dividend income to him the notice stated that petitioner did not provide any information to substantiate whether the expenses deducted on the corporate return were personal or business related and that no books_or_records for the corporation were provided adjustments were made to petitioner's personal_exemption and itemized and standard deductions on date the district_court ordered petitioner to provide the information requested in the second summons petitioner finally began to do so on or about date petitioner claimed in his petition to this court that the business deductions claimed by the fourth dreamer were legitimate business deductions he further claimed that he was denied an - - opportunity to explain and provide documentation establishing the legitimacy and deductibility of the expenses on date this court set the case on a date trial calendar at los angeles on date respondent sent a branerton_letter see 64_tc_191 to petitioner's representative requesting that additional information necessary for respondent to analyze the constructive_dividend issue be sent by date no response was received by date around date petitioner's counsel served formal discovery requests on respondent respondent objected to petitioner's use of formal discovery without using informal_discovery first but responded to two of the three requests on date respondent requested that the parties meet the meeting was set for date on date respondent received the additional information from petitioner that had been requested on date on date petitioner's representative and respondent met on date respondent agreed to concede the case the court entered an agreed decision document in this case on date on date the court received petitioner’s motion for litigation and administrative costs consequently the court sua sponte vacated the agreed decision - filed the decision as a stipulation of settled issues and filed petitioner’s motion discussion under sec_7430 a taxpayer may be awarded a judgment for reasonable administrative and litigation costs if the taxpayer establishes that he was the prevailing_party unless the commissioner establishes that the commissioner’s position was substantially justified sec_7430 a and b we review the commissioner’s position as of the earlier of the date of the receipt by the taxpayer of the notice of decision by the office of appeals or the date of the notice_of_deficiency to determine whether the commissioner was substantially justified with respect to the recovery_of administrative costs sec_7430 b in deciding the merits of a motion for litigation costs we consider the reasonableness of the commissioner’s position from the date the answer to the petition was filed sec_7430 a 930_f2d_759 9th cir we consider the reasonableness of each of these positions separately huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding on other issues tcmemo_1991_144 whether the commissioner’s position was substantially justified turns on a finding of reasonableness based upon all the facts and circumstances as well as the legal precedents relating to the case 487_us_552 106_tc_76 a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite the court must consider the basis for respondent's legal position and the manner in which the position was maintained 86_tc_962 deciding whether the commissioner’s position and conduct were reasonable necessarily requires considering the facts available to the commissioner at that time 94_tc_685 85_tc_927 the fact that the commissioner eventually loses or concedes a case does not establish an unreasonable position 92_tc_760 respondent's position in the notice_of_deficiency and in the answer was that the fourth dreamer had unsubstantiated expenditures which because they were not proven to be ordinary and necessary business_expenses inured to the benefit of the two shareholders of record in one of whom was petitioner petitioner claims that to have been substantially justified in his position respondent must have been able to prove that petitioner actually received benefits which were constructive dividends from the fourth dreamer - under sec_61 gross_income includes the receipt of any dividend a dividend is defined in sec_316 as any distribution_of_property made by a corporation to its shareholders there is no requirement that the dividend be formally declared or even intended by the corporation l577_f2d_1206 5th cir it is well settled that expenditures made by a corporation for the personal benefit of a shareholder are constructive distributions to the shareholder in amounts equal to the fair value of the benefits involved roy v commissioner tcmemo_1997_562 affd without published opinion 182_f3d_927 9th cir halpern v commissioner tcmemo_1982_31 the test for constructive dividends is twofold the expenses must be nondeductible to the corporation and they must represent some economic gain benefit or income to the taxpayer 725_f2d_1183 9th cir the mere fact that expenses have been disallowed as deductions to the corporation does not necessarily make the payments constructive_dividend income to the shareholder under sec_61 598_f2d_525 9th cir affg in part and revg in part tcmemo_1976_ 50_tc_409 donnelly v commissioner tcmemo_1974_226 however if this court found that it was impossible to determine whether the disallowed -- - expenses were ordinary business_expenses or constructive dividends because of the inadequacy of the record we could find that the expenses were for the benefit of the taxpayer halpern v commissioner supra donnelly v commissioner supra it is well established that taxpayers must keep permanent records sufficient to establish gross_income deductions or other matters reguired to be shown on the return sec_6001 sec_1_6001-1 income_tax regs in this case petitioner took the records of the fourth dreamer and would not give them to respondent even after respondent made requests and filed two summonses while petitioner contends that he offered to give the records to respondent the offers to provide the records were contingent on petitioner’s receiving information that respondent believed petitioner was not allowed to receive under sec_6103 a because the fourth dreamer could not substantiate the expenses as ordinary and necessary business_expenses respondent was justified in contending that the expenses were not made for business purposes donnelly v commissioner supra it was not unreasonable for respondent to determine that if the expenditures were not for business purposes then the expenditures probably inured to the benefit of the two shareholders equally respondent based that determination on the general principle that a taxpayer who fails to produce evidence within his possession has evidence which is not favorable to him 91_tc_874 6_tc_1158 affd 162_f2d_513 10th cir we find that respondent's position was substantially justified during the time petitioner failed to produce evidence to substantiate the expenditures of the fourth dreamer mills v commissioner tcmemo_1999_60 cooper v commissioner tcmemo_1999_6 with regard to the administrative costs we examine the period beginning at the time respondent issued the notice_of_deficiency to petitioner on date the relevant date in this case at that time respondent had not received any records from petitioner that would substantiate the business_expenses of the fourth dreamer and corroborate that petitioner had no constructive dividends petitioner had repeatedly refused to provide respondent with the records of the fourth dreamer since date on date petitioner began to provide the requested information we find that respondent's position throughout that period was substantially justified with respect to the litigation costs respondent filed his answer on date respondent agreed to concede the case on date petitioner contends that respondent had all the information upon which to base a concession by date and respondent's position was therefore not substantially justified whenever there is a factual determination the commissioner is not obliged to concede a case until the commissioner receives the necessary documentation which proves the taxpayer's contentions brice v commissioner tcmemo_1990_355 affd without published opinion 940_f2d_667 9th cir currie v commissioner tcmemo_1989_23 moreover after the documentation is received the commissioner is provided a reasonable period of time in which to analyze it and modify his position accordingly sokol v commissioner t c pincite here respondent first had to analyze the documentation with regard to the pending trial for the fourth dreamer respondent had the information in his possession for months and was in the process of reviewing the material with regard to the corporate return when the answer was filed in this case at that time the records were associated with the fourth dreamer audit moreover respondent requested further information relating to the constructive_dividend issue in date and did not receive that information until date only a month before respondent conceded the constructive_dividend issue and related issues respondent was entitled to a reasonable amount of time to review the documents and other information under the circumstances we find that the period of review was reasonable and that respondent's position was substantially justified during that time 854_f2d_263 7th cir concession about months after the answer was filed after the government had an opportunity to verify information held reasonable affg tcmemo_1987_52 740_f2d_843 11th cir 11-month delay in conceding case not unreasonable because respondent's position was substantially justified throughout these proceedings it is not necessary to address the remaining issues under sec_7430 therefore we shall deny petitioner's motion for administrative and litigation costs to the extent that we have not addressed all of petitioner's arguments in this voluminous record we have considered them and conclude they are without merit we note that if petitioner had given respondent the corporate books_and_records when he was initially asked for them even though he believed he should not have been excluded from the audit of the fourth dreamer he would have had fewer legal fees and no deficiency would have been determined against him to reflect the foregoing an appropriate order and decision will be entered
